UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1340


In Re:   EDWARD AARON WHITEHEAD,

                Petitioner.




  On Petition for Writ of Mandamus.     (3:09-cr-00069-JPB-DJJ-1)


Submitted:   July 10, 2012                  Decided:   August 1, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Edward Aaron Whitehead, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward     Aaron       Whitehead       petitions     for     a     writ   of

mandamus, alleging the district court has unduly delayed acting

on this court’s order remanding the case to the district court

to   permit    resentencing.           He    seeks    an   order    from    this      court

directing the district court to act.                  Our review of the district

court’s   docket       reveals       that    the    district     court     has      granted

Whitehead’s     motion     to    reduce       his    prison    sentence        to    thirty

months.       Accordingly, because the district court has recently

decided Whitehead’s case, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis.                        We dispense with

oral   argument        because       the    facts    and   legal    contentions         are

adequately     presented        in    the    materials     before    the       court    and

argument would not aid the decisional process.



                                                                     PETITION DENIED




                                              2